Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 12/07/20.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 2, 6, 11, 13 and 17 have been amended. No claims have been cancelled. No claims have been added. As a result, claims 1-20 now pending in this office action.

Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35
OU.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 12 and 16 are rejected under 35 U.S.C. § 103 as being
unpatentable over Chertok et al. (US 2010/0209008 A1) in view of Jain et al.  (US 2015/0317537 A1).

 	Regarding claim 1, Chertok teaches a method comprising: obtaining a query image, (See Chertok paragraph [0005], The user inputs an image query); in a database comprising a plurality of reference image graphs, (See Chertok paragraph [0031], refers to a representation of a shape of an object within an image as a graph) identifying at least one of said reference image graphs with feature vectors similar to said query image, (See Chertok paragraph [0005], the feature vector of the image query with a feature vector of each of a plurality of images stored on an image database, and assigns a similarity score to each of the plurality of images); each reference image graph, (See Chertok paragraph [0005], [0031]), [0034], refers to a representation of a shape of an object within an image as a graph) comprising two or more images having similar feature vectors, each of said two or more images being connected to at least one other of said two or more images based on an image similarity, (See Chertok Abstract, paragraph [0005], a plurality of feature points and the geometric relations between the feature points for each of the images, determining a similarity index between each pair of the images): and
 	carrying out image querying by graph traversal on said at least one of said reference image graphs with said feature vectors similar to said query image, (See Chertok paragraph [0005], a feature vector from the image query. The comparator compares the feature vector of the image query with a feature vector of each of a plurality of images stored on an image database, and assigns a similarity score to each of the plurality of images. The search engine retrieves the image with the highest similarity score).
 	Chertok does not explicitly disclose returning, as a response to said query image, an image from said at least one of said reference image graphs having a highest matching score in said graph traversal.
 	However, Jain teaches returning, as a response to said query image, an image from said at least one of said reference image graphs having a highest matching score in said graph traversal, (See Fig. 13a-d, See Jain paragraph [0065], [0068], each branch of the graph is traversed, beginning at the highest parent level and using a depth first traversal method. The depth first traversal method identifies and begins at the deepest level of the graph branch, where no prospects are linked to prospect children).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Jain into the method of Chertok to have returning, as a response to said query image, an image from said at least one of said reference image graphs having a highest matching score in said graph traversal in order to increase the efficiency and accuracy of pathology laboratory operations, methods to reduce the resource intensiveness of digital pathology analysis and scoring may be useful.

 	Claims 12 and 16 recite the same limitations as claim 1 above. Therefore, Claim


Response to Arguments
 	Applicant’s argument states that, “Chertok does not disclose or suggest that the cited graph comprises two images. Thus, it is not relevant to the claimed “reference image graph.”
 	Examiner respectfully disagrees with the applicant’s argument.  See Chertok paragraph [0022], a first image and a second image, modeled and compared to each other.  Chertok further teaches See Chertok paragraph [0005], the feature vector of the image query with a feature vector of each of a plurality of images stored on an image database, and assigns a similarity score to each of the plurality of images.  Chertok further teaches See Chertok paragraph [0032], The local similarity descriptors are employed in order to decide which of a plurality of points of a first image can be related to which of a plurality of points of a second image.  Additionally, See Chertok teaches See Chertok paragraph [0033]-[0034], a first image, generally referenced 42, and a second image, generally referenced 44. Both first image 42 and second image 44 are modeled (i.e., a respective model is produced for both images) and compared to each other.  Additionally Chertok teaches See Chertok paragraph [0037]-[0038], the organized set of images of FIG. 6B, in which a panoramic image subset, generally referenced 620, is organized according to the respective order of images within the subset.
 	Applicant’s argument states that, “having a respective graph model for each image merely implies multiple graph models (one for each image); it does not  respectfully disagrees with the applicant’s argument.  See the response above.
 	Applicant’s argument states that, “Chertok.does not disclose or suggest that the alleged reference image graph of Chertok comprises two images having similar feature vectors”.  Examiner respectfully disagrees with the applicant’s argument.  See the response above.
 	Applicant’s argument states that, “Chertok does not disclose or suggest a reference image graph comprising two or more images having similar feature vectors, each of said two or more images being connected to at least one other of said two or more images based on an image similarity and does not disclose or suggest identifying at least one of said reference image graphs with feature vectors similar to said query image”.  
 	Examiner respectfully disagrees with the applicant’s argument.  Chertok teaches See Chertok paragraph [0005], the feature vector of the image query with a feature vector of each of a plurality of images stored on an image database, and assigns a similarity score to each of the plurality of images.  Chertok further teaches further teaches See Chertok paragraph [0032], The local similarity descriptors are employed in order to decide which of a plurality of points of a first image can be related to which of a plurality of points of a second image.  Additionally, See Chertok teaches See Chertok paragraph [0033]-[0034], a first image, generally referenced 42, and a second image, generally referenced 44. Both first image 42 and second image 44 are modeled (i.e., a respective model is produced for both images) and compared to each other.  Additionally See Fig. 13a-d, See Jain paragraph [0065], [0068].
 respectfully disagrees with the applicant’s argument.  See the response above.
 	Applicant’s argument states that,  “Chertok and Jain, alone or in combination, do not disclose or suggest “each of said reference image graphs comprising two or more images having similar feature vectors, each of said two or more images being connected to at least one other of said two or more images based on an image similarity” and do not disclose or suggest “identifying at least one of said reference image graphs with feature vectors similar to said query image,” as recited by independent Claim 1”.  Examiner respectfully disagrees with the applicant’s argument.  See the response above.

 	Examiner maintains the rejections of claims 1, 12 and 16 for the reasons described above.

Allowable Subject Matter
 	Claims 2-11, 13-15 and 17-20 are allowed.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “obtaining a query image: in a database comprising a plurality of reference image graphs, identifying at least one of said 
.
 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion/Points of Contacts
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163